UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21556 Perritt Funds, Inc. (Exact name of registrant as specified in charter) 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Michael J. Corbett, 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Name and address of agent for service) 312-669-1650 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2011 Date of reporting period:January 31, 2011 Item 1. Schedule of Investments. Perritt Emerging Opportunities Fund Schedule of Investments (Unaudited) January 31, 2011 Shares COMMON STOCKS - 92.95% Value Aerospace & Defense - 2.00% CPI Aerostructures,Inc. (a) $ Kratos Defense & Security Solutions, Inc. (a) OSI Geospatial,Inc. (a) Air Transport - 0.82% AeroCenturyCorp. (a) Auto Parts & Equipment - 0.63% SORL Auto Parts,Inc. (a) Biotechnology - 2.02% BioClinica, Inc. (a) IsoRay, Inc. (a) Trinity Biotech PLC - ADR (a) Building Materials - 0.84% U.S. Home Systems,Inc. (a) Business Services - 7.64% Fortune Industries, Inc. (a) GP StrategiesCorporation (a) Innodata Isogen, Inc. (a) Newtek Business Services,Inc. (a) Onvia, Inc. (a) Perceptron, Inc. (a) RCM Technologies, Inc. (a) RentrakCorporation (a) SmartPros Ltd. WidePoint Corp. (a) Zolon Corp. (Acquired 1/19/11, Cost $500,000) (a)(b)(c) Chemical & Related Products - 1.34% Flexible Solutions International,Inc. (a) KMG Chemicals,Inc. TOR Minerals International, Inc. (a) Computers & Electronics - 7.07% ADDvantage Technologies Group,Inc. (a) Astro-Med, Inc. Concurrent Computer Corporation (a) CyberopticsCorp. (a) Dot Hill Systems Corp. (a) LRAD Corp. (a) NAPCO Security Technologies, Inc. (a) Rimage Corp. (a) Socket Mobile, Inc. (a) Spectrum Controls, Inc. (a) Williams Controls,Inc. Construction & Engineering - 1.34% KSW,Inc. MFRI,Inc. (a) Consumer Products - Distributing - 0.42% China 3C Group (a) Consumer Products - Manufacturing - 6.06% AT Cross Co. (a) China Intelligent Lighting and Electronics, Inc. (a) Emerson Radio Corp. Flexsteel Industries Heelys, Inc. (Acquired 5/5/10, Cost $300,000) (a)(c) Motorcar Parts of America,Inc. (a) Tandy Brands Accessories, Inc. (a) Electronic Equipment & Instruments - 5.65% Allied Motion Technologies, Inc. (a) Espey Manufacturing & ElectronicsCorp. Frequency Electronics, Inc. (a) Iteris, Inc. (a) Magnetek, Inc. (a) Schmitt Industries, Inc. (a) Universal Power Group, Inc. (a) Wells-Gardner Electronics Corp. (a) Energy & Related Services - 2.38% Acorn Energy,Inc. (a) CE Franklin Ltd. (a) Mitcham Industries,Inc. (a) TGC Industries,Inc. (a) Environmental Services - 1.77% Perma-Fix Environmental Services (a) TurboSonic Technologies,Inc. (a) Versar, Inc. (a) Financial Services - 7.00% B of I Holding,Inc. (a) Bank of Commerce Holdings Hennessy Advisors, Inc. HopFed Bancorp, Inc. MicroFinancial, Inc. Pacific Premier Bancorp (a) Riverview Bancorp, Inc. (a) Virtus Investment Partners, Inc. (a) Food - 3.33% Armanino Foods of Distinction, Inc. G. Willi-Food International Ltd. (a) HQ Sustainable Maritime Industries, Inc. (a) John B. Sanfilippo & Son, Inc. (a) Overhill Farms, Inc. (a) Willamette Valley Vineyards,Inc. (a) Health Care Providers & Services - 1.00% Adcare Health Systems, Inc. (a) Leisure - 1.37% Century Casinos, Inc. (a) Full House Resorts, Inc. (a) IA Global, Inc. (a) Medical Supplies & Services - 10.38% Addus Homecare Corp. (a) AdvanSource Biomaterials Corporation (a) Allied Healthcare International, Inc. (a) Allied Healthcare Products (a) American BIO MedicaCorp. (a)(b) American Caresource Holdings, Inc. (a) American Medical Alert Corporation Birner Dental Management Services, Inc. Carriage Services,Inc. (a) Flamel Technologies S.A. - ADR (a) HearUSA,Inc. (a) Hooper Holmes, Inc. (a) iCAD, Inc. (a) Iridex Corporation (a) Lakeland Industries, Inc. (a) Ophthalmic Imaging Systems (a) PHC, Inc. (a) Synergetics USA, Inc. (a) Transcend Services, Inc. (a) Minerals & Resources - 0.80% Deer Horn Metals, Inc. (a) Vista Gold Corp. (a) Motion Pictures - 0.50% Ballantyne Strong,Inc. (a) Oil & Gas - 2.17% Far East Energy Corp. (a) Far East EnergyCorp. (Acquired 12/31/04, and 10/31/05, Cost $275,000) (a)(c) Gasco Energy, Inc. (a) Hallador Energy Co. Magellan Petroleum Corp. (a) Retail - 3.46% 1-800-Flowers.com, Inc. (a) AC Moore Arts & Crafts, Inc. (a) Hastings Entertainment, Inc. (a) PC Mall, Inc. (a) Semiconductor Related Products - 7.80% 8x8, Inc. (a) Amtech Systems, Inc. (a) AXT,Inc. (a) FSI International, Inc. (a) inTEST Corp. (a) On Track Innovations Ltd. (a) Ramtron InternationalCorp. (a) SpartonCorporation (a) Software - 4.80% American Software, Inc. - Class A ARI Network Services, Inc. (a) Bsquare Corp. (a) Clicksoftware Technologies Ltd. (a) Evolving Systems, Inc. Navarre Corp. (a) Versant Corp. (a) Specialty Manufacturing - 7.39% Alamo Group, Inc. Baldwin Technology Company,Inc. - Class A (a) China Solar & Clean Energy Solutions, Inc. (Acquired 3/15/05, 10/31/05, and 3/5/08, Cost $441,000) (a)(c) Core Molding Technologies, Inc. (a) CTI Industries Corp. Digital Ally, Inc. (a) Friedman Industries Manitex International,Inc. (a) Nobility Homes, Inc. (a) Northern Technologies International Corp. (a) RF Monolithics, Inc. (a) Universal Stainless & Alloy Products, Inc. (a) Worldwide Energy & Manufacturing USA, Inc. (Acquired 1/26/10, Cost $749,997) (a)(b) Worldwide Energy & Manufacturing USA, Inc. Telecommunications - 2.46% Globecomm Systems,Inc. (a) Management Network Group, Inc. (a) Micronetics, Inc. (a) Relm WirelessCorporation (a) XETA Technologies, Inc. (a) Transportation - 0.49% Freeseas, Inc. (a) Seanergy Maritime Holdings Corp. (a) Waste Management - 0.02% Pure Earth, Inc. (a) TOTAL COMMON STOCKS (Cost $91,925,701) $ Shares PREFERRED STOCKS - 0.19% Value Pure Earth, Inc. Preferred Shares, 10.00%(b)(c) (Acquired 11/30/09, Cost $200,000) $ TOTAL PREFERRED STOCKS (Cost $200,000) $ Contracts WARRANTS - 0.00% Value Worldwide Energy & Manufacturing USA, Inc. Warrants (Acquired 1/26/10, Cost $0) Expiration: 1/26/15, Exercise Price: $5.65(a)(b)(c) $ - TOTAL WARRANTS (Cost $0) $ - Principal Amount FIXED INCOME SECURITIES - 0.24% Value Real Estate Investment Trust - 0.24% Monmouth Capital Corporation (Acquired 3/30/05, Cost $250,000) 8.000%, 03/30/2015(b)(c) $ TOTAL FIXED INCOME SECURITIES (Cost $250,000) $ Shares SHORT TERM INVESTMENTS - 7.49% Value Alpine Municipal Money Market Fund, 0.199% $ Fidelity Institutional Money Market Fund, 0.146% TOTAL SHORT TERM INVESTMENTS (Cost $7,935,400) $ Total Investments (Cost $100,311,101) - 100.87% $ Liabilities in Excess of Other Assets - (0.87)% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) The price for this security was derived from an estimate of fair market value using methods approved by the Fund's Board of Directors. This security represents $1,185,353 or 1.12% of the Fund's Net Assets. (c) Restricted under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2011, the value of restricted securities amounted to $1,943,405 or 1.84% of Net Assets. The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Security Valuation Exchange-listed securities are generally valued at the last sales price reported by the principal security exchange on which the issue is traded, or if no sale is reported, the mean between the latest bid and ask price unless the Fund’s investment advisor believes that the mean does not represent a fair value, in which case the securities are valued as set forth below. Securities listed on NASDAQ are valued at the NASDAQ Official Closing Price. Demand notes, commercial paper, U.S. Treasury Bills and warrants are stated at fair value using market prices if available, or a pricing service when such prices are believed to reflect fair value. Securities for which market quotations are not readily available are valued at their fair value as determined in good faith by the Fund’s advisor under procedures established by and under the supervision of the Board of Directors of the Fund. The Fund’s fair value procedures allow for the use of certain methods performed by the Fund’s advisor to value those securities for which market quotations are not readily available, at a price that the Fund might reasonably expect to receive upon a sale of such securities. These methods may be based on a multiple of earnings, or a discount from market of a similarly freely traded security, or a yield to maturity with respect to debt issues, or a combination of these and other methods. Financial Accounting Standards Board ("FASB") accounting standards codification "Fair Value Measurements and Disclosures" Topic 820 ("ASC 820"), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: • Level 1 - Quoted prices in active markets for identical securities • Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of January 31, 2011: There were no significant transfers between Levels 1 and 2 during the period ended January 31, 2011. Description Level 1 Level 2 Level 3 Total Investments in Securities Common Stocks Consumer Discretionary $ $ - $ - $ Consumer Staples - - Energy - Financials - - Health Care - Industrials - - Information Technology - Materials - - Telecommunication Services - - Total Common Stocks - Preferred Stock Industrials - - Total Preferred Stock - - Fixed Income Real Estate Investment Trusts - - Total Fixed Income - - Short Term Investments - - Total Investments in Securities $ 105,391,027 $ $ 450,000 $ Below is a reconciliation that details the activity of the securities in Level 3 since the adoption of the pronouncement on November 1, 2010 to January 31, 2011: Beginning Balance - November 1, 2010 $ Net purchases/(sales) - Transfers in/(out) of level 3 - Total realized and unrealized gains/(losses) - Accrued accretion/(amortization) - Ending Balance - January 31, 2011 $ The industry classifications listed above are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Perritt Funds, Inc. By (Signature and Title)/s/Michael J. Corbett Michael J. Corbett, President Date3/31/11 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/Michael J. Corbett Michael J. Corbett, President Date3/31/11 By (Signature and Title)*/s/ Samuel J. Schulz Samuel J. Schulz, Treasurer Date3/29/11 * Print the name and title of each signing officer under his or her signature.
